DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed March 31, 2022 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1, 3 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a cooling device for a power source for a boat propulsion apparatus, comprising: a cooling water passage including a passage provided in the power source, an engine or an electric motor being used as the power source of the boat propulsion apparatus that propels a boat, wherein a water from outside the boat is taken into the cooling water passage as cooling water to cool the power source, and the cooling water after cooling the power source is drained from the cooling water passage, the cooling water flowing through the cooling water passage is cooling water from which foreign substances having a size that clogs the cooling water passage are removed, and the cooling water passage is provided with a filter device capable of filtering and collecting residual foreign substances remaining in the cooling water, wherein the filter device is provided downstream of the power source in a drain side passage of the cooling water passage, the drain side passage including a passage through which the cooling water passes from cooling the power source to reaching a drain port. The closest prior art reference, George et al. (US 10,092,863), teaches a similar cooling device but differs in the location of the filter device and the drain port. No other reference cures this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747